Exhibit 10.14




The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission. (TD 72-5-04)
 
IF THIS FORM IS USED IN A CONSUMER CREDIT TRANSACTION, CONSULT LEGAL COUNSEL.
THIS IS A LEGAL INSTRUMENT. IF NOT UNDERSTOOD, LEGAL, TAX OR OTHER COUNSEL
SHOULD BE CONSULTED BEFORE SIGNING.



 
COLORADO LAND TITLE CO.
970 Main Ave. P.O. Box 3389
Durango, Colorado 81302
(970) 247-5464
L-539231-E



DEED OF TRUST
(Due on Transfer - Strict)


THIS DEED OF TRUST is made this 27th day of November 2006, between James M.
Clements (Borrower), whose address is 3643 Baker St., San Diego, CA 92117 and
the Public Trustee of the County in which the Property (see paragraph 1) is
situated (Trustee); for the benefit of Old Idaho Properties, LLC (Lender), whose
address is 4432 CR 124, Hesperus, CO 81326.


Borrower and Lender covenant and agree as follows:
1.           Property in Trust. Borrower, in consideration of the indebtedness
herein recited and the trust herein created, hereby grants and conveys to
Trustee in trust, with power of sale, the following described property located
in the County of La Plata, State of Colorado:


See Exhibit A attached hereto




which has the address of n/a (Property Address), together with all its
appurtenances (Property).


2.           Note; Other Obligations Secured. This Deed of Trust is given to
secure to Lender:
A. the repayment of the indebtedness evidenced by Borrower's note (Note) of the
same date of this Deed of Trust.
the principal sum of $425,000.00 U.S. Dollars, with interest on the unpaid
principal balance from November 13, 2006, until paid, at the rate of 7.6 percent
per annum, with accrued interest payable at 4432 County Road 124, Hesperus,
Colorado, 81326, or such other place as the Lender may designate, in monthly
payments of Two thousand Seven Hundred and Sixty-Two Dollars and Fifty Cents (US
$2,762.50), due on the first day of each month, beginning December 1, 2006. The
entire principal amount outstanding and accrued interest thereon shall BALLOON
and be due and payable on November 13, 2011.


and Borrower is to pay to Lender a late charge of 10% of any payment not
received by the Lender within 10 days after payment is due; and Borrower has the
right to prepay the principal amount outstanding under said Note, in .whole or
in part, at any time without penalty.


B. the payment of all other sums, with interest thereon at 12% per annum,
disbursed by Lender in accordance with this Deed of Trust to protect the
security of this Deed of Trust; and
C. the performance of the covenants and agreements of Borrower herein contained.
3.           Title. Borrower covenants that Borrower owns and has the right to
grant and convey the Property, and warrants title to the same, subject to
general real estate taxes for the current year, easements of record or in
existence, and recorded declarations, restrictions, reservations and covenants,
if any, as of this date.
4.           Payment of Principal and Interest. Borrower shall promptly pay when
due the principal of and interest on the indebtedness evidenced by the Note, and
late charges as provided in the Note and shall perform all of Borrower's other
covenants contained in the Note.
5.           Application of Payments. All payments received by Lender under the
terms hereof shall be applied by Lender first in payment of amounts due pursuant
to paragraph 23 (Escrow Funds for Taxes and Insurance), then to amounts
disbursed by Lender pursuant to paragraph 9 (Protection of Lender's Security),
and the balance in accordance with the terms and conditions of the Note.
6.           Prior Mortgages and Deeds of Trust; Charges; Liens. Borrower shall
perform all of Borrower's obligations under any prior deed of trust and any
other prior liens. Borrower shall pay all taxes, assessments and other charges,
fines and impositions attributable to the Property which may have or attain a
priority over this Deed of Trust, and leasehold payments or ground rents, if
any, in the manner set out in paragraph 23 (Escrow Funds for Taxes and
Insurance) or, if not required to be paid in such manner, by Borrower making
payment when due, directly to the payee thereof. Despite the foregoing, Borrower
shall not be required to make payments otherwise required by this paragraph if
Borrower, after notice to Lender, shall in good faith contest such obligation
by, or defend enforcement of such obligation in, legal proceedings which operate
to prevent the enforcement of the obligation or forfeiture of the Property or
any part thereof, only upon Borrower making all such contested payments and
other payments as ordered by the court to the registry of the court in which
such proceedings are filed.
7.           Property Insurance. Borrower shall keep the improvements now
existing or hereafter erected on the Property insured against loss by fire or
hazards included within the term "extended coverage" in an amount at least equal
to the lesser of (a) the insurable value of the Property or (b) an amount
sufficient to pay the sums secured by this Deed of Trust as well as any prior
encumbrances on the Property. All of the foregoing shall be known as "Property
Insurance."
The insurance carrier providing the insurance shall be qualified to write
Property Insurance in Colorado and shall be chosen by Borrower subject to
Lender's right to reject the chosen carrier for reasonable cause. All insurance
policies and renewals thereof shall include a standard mortgage clause in favor
of Lender, and shall provide that the insurance carrier shall notify Lender at
least ten (10) days before cancellation, termination or any material change of
coverage. Insurance policies shall be furnished to Lender at or before closing.
Lender shall have the right to hold the policies and renewals thereof.

 
Page 1 of 5

--------------------------------------------------------------------------------

 

In the event of loss, Borrower shall give prompt notice to the insurance carrier
and Lender. Lender may make proof of loss if not made promptly by Borrower.
Insurance proceeds shall be applied to restoration or repair of the Property
damaged, provided said restoration or repair is economically feasible and the
security of this Deed of Trust is not thereby impaired. If such restoration or
repair is not economically feasible or if the security of this Deed of Trust
would be impaired, the insurance proceeds shall be applied to the sums secured
by this Deed of Trust, with the excess, if any, paid to Borrower. If the
Property is abandoned by Borrower, or if Borrower fails to respond to Lender
within 30 days from the date notice is given in accordance with paragraph 16
(Notice) by Lender to Borrower that the insurance carrier offers to settle a
claim for insurance benefits, Lender is authorized to collect and apply the
insurance proceeds, at Lender's option, either to restoration or repair of the
Property or to the sums secured by this Deed of Trust.
Any such application of proceeds to principal shall not extend or postpone the
due date of the installments referred to in paragraphs 4 (Payment of Principal
and Interest) and 23 (Escrow Funds for Taxes and Insurance) or change the amount
of such installments. Notwithstanding anything herein to the contrary, if under
paragraph 18 (Acceleration; Foreclosure; Other Remedies) the Property is
acquired by Lender, all right, title and interest of Borrower in and to any
insurance policies and in and to the proceeds thereof resulting from damage to
the Property prior to the sale or acquisition shall pass to Lender to the extent
of the sums secured by this Deed of Trust immediately prior to such sale or
acquisition.
All of the rights of Borrower and Lender hereunder with respect to insurance
carriers, insurance policies and insurance proceeds are subject to the rights of
any holder of a prior deed of trust with respect to said insurance carriers,
policies and proceeds.
In addition to the above required insurance, in the event that Buyer performs
commercial operations on the property, it shall maintain a commercial general
liability policy of insurance in an amount of no less than $1,000,000.00, with
Old Idaho Properties, LLC named as an additional insured.
8.           Preservation and Maintenance of Property. Borrower shall keep the
Property in good repair and shall not commit waste or permit impairment or
deterioration of the Property and shall comply with the provisions of any lease
if this Deed of Trust is on a leasehold. Borrower shall perform all of
Borrower's obligations under any declarations, covenants, by-laws, rules, or
other documents governing the use, ownership or occupancy of the Property.
9.           Protection of Lender's Security. Except when Borrower has exercised
Borrower's rights under paragraph 6 above, if Borrower fails to perform the
covenants and agreements contained in this Deed of Trust, or if a default occurs
in a prior lien, or if any action or proceeding is commenced which materially
affects Lender's interest in the Property, then Lender, at Lender's option, with
notice to Borrower if required by law, may make such appearances, disburse such
sums and take such action as is necessary to protect Lender's interest,
including, but not limited to:
(a) any general or special taxes or ditch or water assessments levied or
accruing against the Property;
(b) the premiums on any insurance necessary to protect any improvements
comprising a part of the Property;
(c) sums due on any prior lien or encumbrance on the Property;
(d) if the Property is a leasehold or is subject to a lease, all sums due under
such lease;
(e) the reasonable costs and expenses of defending, protecting, and maintaining
the Property and Lender's interest in the Property, including repair and
maintenance costs and expenses, costs and expenses of protecting and securing
the Property, receiver's fees and expenses, inspection fees, appraisal fees,
court costs, attorney fees and costs, and fees and costs of an attorney in the
employment of Lender or holder of the certificate of purchase;
(f) all other costs and expenses allowable by the evidence of debt or this Deed
of Trust; and
(g) such other costs and expenses which may be authorized by a court of
competent jurisdiction.
Borrower hereby assigns to Lender any right Borrower may have by reason of any
prior encumbrance on the Property or by law or otherwise to cure any default
under said prior encumbrance.
Any amounts disbursed by Lender pursuant to this paragraph 9, with interest
thereon, shall become additional indebtedness of Borrower secured by this Deed
of Trust. Such amounts shall be payable upon notice from Lender to Borrower
requesting payment thereof, and Lender may bring suit to collect any amounts so
disbursed plus interest specified in paragraph 2B (Note; Other Obligations
Secured). Nothing contained in this paragraph 9 shall require Lender to incur
any expense or take any action hereunder.
10.           Inspection. Lender may make or cause to be made reasonable entries
upon and inspection of the Property, provided that Lender shall give Borrower
notice prior to any such inspection specifying reasonable cause therefore
related to Lender's interest in the Property.
11.           Condemnation. The proceeds of any award or claim for damages,
direct or consequential, in connection with any condemnation or other taking of
the Property, or part thereof, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender as herein provided. However, all of
the rights of Borrower and Lender hereunder with respect to such proceeds are
subject to the rights of any holder of a prior deed of trust.
In the event of a total taking of the Property, the proceeds shall be applied to
the sums secured by this Deed of Trust, with the excess, if any, paid to
Borrower. In the event of a partial taking of the Property, the proceeds
remaining after taking out any part of the award due any prior lien holder (net
award) shall be divided between Lender and Borrower, in the same ratio as the
amount of the sums secured by this Deed of Trust immediately prior to the date
of taking bears to Borrower's equity in the Property immediately prior to the
date of taking. Borrower's equity in the Property means the fair market value of
the Property less the amount of sums secured by both this Deed of Trust and all
prior liens (except taxes) that are to receive any of the award, all at the
value immediately prior to the date of taking.
 

 
Page 2 of 5

--------------------------------------------------------------------------------

 

If the Property is abandoned by Borrower or if, after notice by Lender to
Borrower that the condemnor 123 offers to make an award or settle a claim for
damages, Borrower fails to respond to Lender within 30 days after the date such
notice is given, Lender is authorized to collect and apply the proceeds, at
Lender's option, either to restoration or repair of the Property or to the sums
secured by this Deed of Trust.
Any such application of proceeds to principal shall not extend or postpone the
due date of the installments referred to in paragraphs 4 (Payment of Principal
and Interest) and 23 (Escrow Funds for Taxes and Insurance) nor change the
amount of such installments.
12.           Borrower not Released. Extension of the time for payment or
modification of amortization of the sums secured by this Deed of Trust granted
by Lender to any successor in interest of Borrower shall not operate to release,
in any manner, the liability of the original Borrower, nor Borrower's successors
in interest, from the original terms of this Deed of Trust. Lender shall not be
required to commence proceedings against such successor or refuse to extend time
for payment or otherwise modify amortization of the sums secured by this Deed of
Trust by reason of any demand made by the original Borrower nor Borrower's
successors in interest.
13.           Forbearance by Lender Not a Waiver. Any forbearance by Lender in
exercising any right or remedy hereunder, or otherwise afforded by law, shall
not be a waiver or preclude the exercise of any such right or remedy.
14.           Remedies Cumulative. Each remedy provided in the Note and this
Deed of Trust is distinct from and cumulative to all other rights or remedies
under the Note and this Deed of Trust or afforded by law or equity, and may be
exercised concurrently, independently or successively.
15.           Successors and Assigns Bound; Joint and Several Liability;
Captions. The covenants and agreements herein contained shall bind, and the
rights hereunder shall inure to, the respective successors and assigns of Lender
and Borrower, subject to the provisions of paragraph 24 (Transfer of the
Property; Assumption). All covenants and agreements of Borrower shall be joint
and several. The captions and headings of the paragraphs in this Deed of Trust
are for convenience only and are not to be used to interpret or define the
provisions hereof.
16.           Notice. Except for any notice required by law to be given in
another manner, (a) any notice to Borrower provided for in this Deed of Trust
shall be in writing and shall be given and be effective upon (1) delivery to
Borrower or (2) mailing such notice by first class U.S. mail, addressed to
Borrower at Borrower's address stated herein or at such other address as
Borrower may designate by notice to Lender as provided herein, and (b) any
notice to Lender shall be in writing and shall be given and be effective upon
(1) delivery to Lender or (2) mailing such notice by first class U.S. mail, to
Lender's address stated herein or to such other address as Lender may designate
by notice to Borrower as provided herein. Any notice provided for in this Deed
of Trust shall be deemed to have been given to Borrower or Lender when given in
any manner designated herein.
17.           Governing Law; Severability. The Note and this Deed of Trust shall
be governed by the law of Colorado. In the event that any provision or clause of
this Deed of Trust or the Note conflicts with the law, such conflict shall not
affect other provisions of this Deed of Trust or the Note which can be given
effect without the conflicting provision, and to this end the provisions of the
Deed of Trust and Note are declared to be severable.
18.           Acceleration; Foreclosure; Other Remedies. Except as provided in
paragraph 24 (Transfer of the Property; Assumption), upon Borrower's breach of
any covenant or agreement of Borrower in this Deed of Trust, or upon any default
in a prior lien upon the Property, (unless Borrower has exercised Borrower's
rights under paragraph 6 above), at Lender's option, all of the sums secured by
this Deed of Trust shall be immediately due and payable (Acceleration). To
exercise this option, Lender may invoke the power of sale and any other remedies
permitted by law. Lender shall be entitled to collect all reasonable costs and
expenses incurred in pursuing the remedies provided in this Deed of Trust,
including, but not limited to, reasonable attorney's fees.
If Lender invokes the power of sale, Lender shall give written notice to Trustee
of such election. Trustee shall give such notice to Borrower of Borrower's
rights as is provided by law. Trustee shall record a copy of such notice as
required by law. Trustee shall advertise the time and place of the sale of the
Property, for not less than four weeks in a newspaper of general circulation in
each county in which the Property is situated, and shall mail copies of such
notice of sale to Borrower and other persons as prescribed by law. After the
lapse of such time as may be required by law, Trustee, without demand on
Borrower, shall sell the Property at public auction to the highest bidder for
cash at the time and place (which may be on the Property or any part thereof as
permitted by law) in one or more parcels as Trustee may think best and in such
order as Trustee may determine. Lender or Lender's designee may purchase the
Property at any sale. It shall not be obligatory upon the purchaser at any such
sale to see to the application of the purchase money.
Trustee shall apply the proceeds of the sale in the following order: (a) to all
reasonable costs and expenses of the sale, including, but not limited to,
reasonable Trustee's and attorney's fees and costs of title evidence; (b) to all
sums secured by this Deed of Trust; and (c) the excess, if any, to the person or
persons legally entitled thereto.
 

 
Page 3 of 5

--------------------------------------------------------------------------------

 



19.           Borrower's Right to Cure Default. Whenever foreclosure is
commenced for nonpayment of any sums due6 hereunder, the owners of the Property
or parties liable hereon shall be entitled to cure said defaults by paying all
delinquent principal and interest payments due as of the date of cure, costs,
expenses, late charges, attorney's fees and other fees all in the manner
provided by law. Upon such payment, this Deed of Trust and the obligations
secured hereby shall remain in full force and effect as though no Acceleration
had occurred, and the foreclosure proceedings shall be discontinued.
20.           Assignment of Rents; Appointment of Receiver; Lender in
Possession. As additional security hereunder, Borrower hereby assigns to Lender
the rents of the Property; however, Borrower shall, prior to Acceleration under
paragraph 18(Acceleration; Foreclosure; Other Remedies) or abandonment of the
Property, have the right to collect and retain such rents as they become due and
payable.
Lender or the holder of the Trustee's certificate of purchase shall be entitled
to a receiver for the Property after Acceleration under paragraph 18
(Acceleration; Foreclosure; Other Remedies), and shall also be so entitled
during the time covered by foreclosure proceedings and the period of redemption,
if any; and shall be entitled thereto as a matter of right without regard to the
solvency or insolvency of Borrower or of the then owner of the Property, and
without regard to the value thereof. Such receiver may be appointed by any Court
of competent jurisdiction upon ex parte application and without notice; notice
being hereby expressly waived.
Upon Acceleration under paragraph 18 (Acceleration; Foreclosure; Other Remedies)
or abandonment of the Property, Lender, in person, by agent or by
judicially-appointed receiver, shall be entitled to enter upon, take possession
of and manage the Property and to collect the rents of the Property including
those past due. All rents collected by Lender or the receiver shall be applied,
first to payment of the costs of preservation and management of the Property,
second to payments due upon prior liens, and then to the sums secured by this
Deed of Trust. Lender and the receiver shall be liable to account only for those
rents actually received.
21.           Release. Upon payment of all sums secured by this Deed of Trust,
Lender shall cause Trustee to release this Deed of Trust and shall produce for
Trustee the Note. Borrower shall pay all costs of recordation and shall pay the
statutory Trustee's fees. If Lender shall not produce the Note as aforesaid,
then Lender, upon notice in accordance with paragraph 16 (Notice) from Borrower
to Lender, shall obtain, at Lender's expense, and file any lost instrument bond
required by Trustee or pay the cost thereof to effect the release of this Deed
of Trust.
22.           Waiver of Exemptions. Borrower hereby waives all right of
homestead and any other exemption in the Property under state or federal law
presently existing or hereafter enacted.
23.           Escrow Funds for Taxes and Insurance.
24.           Transfer of the Property; Assumption. The following events shall
be referred to herein as a "Transfer": (i) a transfer or conveyance of title (or
any portion thereof, legal or equitable) of the Property (or any part thereof or
interest therein), (ii) the execution of a contract or agreement creating a
right to title (or any portion thereof, legal or equitable) in the Property (or
any part thereof or interest therein), (iii) or an agreement granting a
possessory right in the Property (or any portion thereof), in excess of 3 years,
(iv) a sale or transfer of, or the execution of a contract or agreement creating
a right to acquire or receive, more than fifty percent (50%) of the controlling
interest or more than fifty percent (50%) of the beneficial interest in
Borrower, (v) the reorganization, liquidation or dissolution of Borrower. Not to
be included as a Transfer are (i) the creation of a lien or encumbrance
subordinate to this Deed of Trust, (ii) the creation of a purchase money
security interest for household appliances, or (iii) a transfer by devise,
descent or by operation of the law upon the death of a joint tenant. At the
election of Lender, in the event of each and every Transfer:
 

 
Page 4 of 5

--------------------------------------------------------------------------------

 

(a) All sums secured by this Deed of Trust shall become immediately due and
payable (Acceleration).
(b) If a Transfer occurs and should Lender not exercise Lender's option pursuant
to this paragraph 24 to Accelerate, Transferee shall be deemed to have assumed
all of the obligations of Borrower under this Deed of Trust including all sums
secured hereby whether or not the instrument evidencing such conveyance,
contract or grant expressly so provides. This covenant shall run with the
Property and remain in full force and effect until said sums are paid in full.
Lender may without notice to Borrower deal with Transferee in the same manner as
with Borrower with reference to said sums including the payment or credit to
Transferee of undisbursed reserve Funds on payment in full of said sums, without
in any way altering or discharging Borrower's liability 242 hereunder for the
obligations hereby secured.
(c) Should Lender not elect to Accelerate upon the occurrence of such Transfer
then, subject to (b) above, the mere fact of a lapse of time or the acceptance
of payment subsequent to any of such events, whether or not Lender had actual or
constructive notice of such Transfer, shall not be deemed a waiver of Lender's
right to make such election nor shall Lender be estopped therefrom by virtue
thereof. The issuance on behalf of Lender of a routine statement showing the
status of the loan, whether or not Lender had actual or constructive notice of
such Transfer, shall not be a waiver or estoppel of Lender's said rights.
25. Borrower's Copy. Borrower acknowledges receipt of a copy of the Note and
this Deed of Trust.


EXECUTED BY BORROWER.


IF BORROWER IS NATURAL PERSON(s):


/s/ James M. Clements




CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT


State of California


County of SAN DIEGO


On November 26, 2006, before me, C.HARRIS – NOTARY PUBLIC, personally appeared
JAMES M. CLEMENTS, proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or entity upon behalf of which the person acted,
executed the instrument.


WITNESS my hand and official seal.


/s/ C. Harris
Signature of Notary Public


 
 
 
 
 
 

 

 
Page 5 of 5

--------------------------------------------------------------------------------

 

EXHIBIT “A”


All of the following described lode mining claims situate, lying and being in
the California Mining District, La Plata County, Colorado, to-wit:


NAME OF CT-AIM (patented lode)
PATENT U.S. SURVEY NUMBER
   
IDAHO MILLSITE
18320
IDAHO MILLSITE NO.1
18321
IDAHO MILLSITE NO.2
18321
ALPINE
18321
LORD KITCHENER
17108
HARTFORD
17108
GERTRUDE
16616
GOOD HOPE
17124
SUNRISE
17124
CATHRYN
16616
MIDNIGHT
19646
HELEN
19515
MIDNIGHT NO.2
19646
PAYDAY
19516 "A"
PAY DAY MILLSITE
19516 "B"






















